Citation Nr: 1734131	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-31 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1974 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2017, a videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file. At the May 2017 hearing, the Veteran sought, and was granted, a 90-day abeyance period for the submission of additional evidence. 38 C.F.R. § 20.709 (2016). The Veteran waived initial Agency of Original Jurisdiction consideration for evidence submitted after the hearing. See 38 C.F.R. § 20.1304 (2016). In July 2017, additional evidence was received from the Veteran.


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's bilateral hearing loss disability is related to his service.

2. The record contains competent and credible evidence indicating the Veteran's tinnitus first manifested in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 
38 U.S.C.A. §§ 1110, 1131, 1157 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker 
v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service. 38 C.F.R. §§ 3.307, 3.309 (2016). Sensorineural hearing loss and tinnitus are chronic diseases with a presumptive period of one year. 38 C.F.R. §§ 3.307, 3.309 (2016). Alternatively, when a disease is not shown to be chronic during service or within the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. 38 C.F.R. 
§ 3.303(b).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing Loss

The Veteran contends his bilateral hearing loss is the result of continuous exposure to a high noise environment as a navigator in the Air Force.

The Board finds it is reasonably shown that the Veteran's bilateral hearing loss disability is related to his service. 

The Board concedes the Veteran has a current bilateral hearing disability under 38 C.F.R. § 3.385. This is supported by December 1997 audiometric testing, December 2011 VA examination, and March 2016 VA examination. The Board also concedes the Veteran was exposed to excessive noise in service working as an Air Force navigator. This is supported by his DD-214, lay statements, and statements from fellow crew members. The issue before the Board is whether the Veteran's bilateral hearing loss disability is caused by or related to his service. 

Service treatment records are silent for any complaints, findings, treatment, or diagnosis of hearing loss. The Veteran's wife reported that while the Veteran was in service she needed to repeat herself for the Veteran to hear. She observed his hearing loss worsen after service. See June 2017 statement.

Post-service treatment records do not contain treatment for hearing loss or audiological testing until December 1997, in which a bilateral hearing disability under 38 C.F.R. § 3.385 was shown. The Veteran reported noticing worsening hearing loss after service and his wife needing to repeat herself for him to understand her. He reported his hearing continued to worsen until she encouraged him to seek a medical opinion. See May 2017 hearing testimony. 

In October 2002, a private audiologist found the Veteran's separation audiogram showed the same pattern type hearing loss as observed in post-service audiograms, although at separation the lowest level was 20-25db. He opined the Veteran's audiometric assessment was suggestive of noise-exposed hearing loss, although it could be congenital type hearing loss.

In June 2013, a private audiologist opined that based on review of the Veteran's audiograms, the Veteran could have delayed onset hearing loss due to noise exposure he experienced while in the Air Force.

The Board gives great probative weight to the lay statements of the Veteran and his wife observing hearing loss symptoms in service and continuing hearing loss symptoms after service. The Veteran is competent to report hearing loss symptoms and his wife is competent to report her observations as to his hearing loss. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The statements are consistent with the first post-service audiogram in 1997 showing hearing loss under 38 C.F.R. § 3.385. The statements are also consistent with statements from fellow crew members reporting the Veteran was exposed to a continuous high noise environment in service, specifically on the KC-135 aircraft.

The Board gives the October 2002 and June 2013 private audiologist opinions great probative weight because the rationale included a detailed, accurate history of the Veteran's audiological history and service conditions, including the Veteran's separation examination.

The Board recognizes that the December 2011 and March 2016 VA examination opinions found it was less likely than not that the Veteran's bilateral hearing loss was related to service. The Board gives these opinions low probative weight. The December 2011 VA examination opinion only used the Veteran's separation audiogram as rationale. See Ledford v. Derwinski, 3 Vet. App. 87 (1992). The March 2016 VA examination did not address the lay statements of the Veteran and his wife about the onset and continuity of his hearing loss or the numerous statements from the Veteran's fellow crew members in which they explained the noise conditions the Veteran was exposed to in service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

The Board finds continuity of symptomatology of hearing loss has been shown to establish service connection. The Board gives great probative weight to the statements of the Veteran and his wife regarding the onset and continuity of his hearing loss symptoms, and finds the statements consistent with the October 2002 and June 2013 private audiologists' nexus opinions. 

Resolving any reasonable doubt in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus 

The Veteran contends that he started to experience tinnitus symptoms in service.

The Board finds the record contains competent evidence indicating the Veteran's tinnitus manifested in service.

Service treatment records are silent for reports of tinnitus or ringing in the ears in service. At his May 2017 hearing, the Veteran reported he experienced ringing in his ears in service and continuing after service, but did not know what the symptoms were until he was diagnosed with tinnitus in 1997. The Veteran's wife reported he complained of ringing in his ears in service. She reported after service he described hearing high-pitched cricket sounds. See June 2017 statement.

A March 2016 VA examination opinion found it less likely than not that the Veteran's tinnitus was caused military noise exposure. The examiner's rationale was based on an April 1998 treatment letter which stated the Veteran reported his tinnitus started in 1997. 

The Board gives great probative weight to the lay statements of the Veteran and his wife. The Veteran is competent to report ringing in his ears and the onset of the symptoms. The Veteran's wife is competent to report complaints the Veteran made to her and the onset of those complaints. These statements are consistent with the Veteran's statements and numerous buddy statements regarding the noise conditions the Veteran experienced in service. These statements are consistent with his later diagnosis of tinnitus. 

The Board gives low probative weight to the May 2016 VA examiner opinion. The opinion rationale was based on the Veteran's tinnitus symptoms starting in 1997. However, the Veteran has clarified that he had symptoms before 1997, but tinnitus was not diagnosed until 1997. As stated above, the Veteran is competent to report ringing in his ears and the onset of his symptoms, and the Board finds his reports credible. Thus, the rationale of the May 2016 VA opinion is inadequate.

The Board finds continuity of symptomatology of tinnitus has been shown to establish service connection. The Board gives great probative weight to the statements of the Veteran and his wife regarding the onset and continuity of his tinnitus symptoms. 
Resolving any doubt in favor of the Veteran, entitlement to service connection for tinnitus is warranted. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus loss is granted. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


